—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Berler, J.), entered April 15, 1999, which, upon a jury verdict, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
We reject the plaintiffs’ contentions that the jury verdict was not supported by sufficient evidence as a matter of law, or that the verdict was against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.